COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  XEROX COMMERICAL SOLUTIONS,                                    No. 08-18-00154-CV
  LLC,                                            §
                                                                      Appeal from
                         Appellant,               §
                                                                  448th District Court
  v.                                              §
                                                               of El Paso County, Texas
  VICTOR SEGURA,                                  §
                                                                 (TC # 2016DCV4236)
                         Appellee.                §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the order of the court below vacating the arbitration award and

we remand the case with instructions to confirm the arbitrator’s decision, in accordance with this

Court’s opinion. We further order that Appellant recover from Appellee all costs of this appeal,

for which let execution issue, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF JULY, 2019.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.